DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Preliminary Amendment has been entered. Claims 2-19 are pending with claim 1 being currently cancelled (Preliminary Amendment).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment guide” and corresponding “slot” must be shown or the feature(s) canceled from the claim(s). It appears that this structure is located in the general area where reference number 70c points. However, this needs to be explicitly clear as the specific limitations should be illustrated for clarity and ease of understanding. It should be noted that indicating such in the drawings (and explaining reference numbers in the specification) would not be deemed new matter if the slot location is where the examiner understands it to be. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10, line 3, the claim ends in a semi-colon instead of a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (US 20100314131).

Regarding claim 3: Krueger discloses that the first position of the attachment guide within the slot is a first end of the slot (Figs. 3, 5-12; [0047] - Krueger teaches that roller 74 is configured to maintain contact with either the operating sleeve 52 and the 
Regarding claim 4: Krueger discloses that the second position of the attachment guide within the slot is a second end of the slot (Figs. 3, 5-12; [0047] - Krueger teaches that roller 74 is configured to maintain contact with either the operating sleeve 52 and the continuous beam 14 or just the continuous beam 14; the examiner finds that the roller movement at least along beam 14 constitutes movement along a slot). 
Regarding claim 5: Krueger discloses that with the attachment guide in the first position, the gripper assembly has a first length parallel to the longitudinal axis, and wherein with the attachment guide in the second position, the gripper assembly has a second length, the second length being greater than the first length (Figs. 3, 5-12). 
Regarding claim 6: Krueger discloses that a length between the first end of the load link and the first end of the push link compresses when the push link is advanced in the first direction and lengthens when the push link is advanced in the second direction (Figs. 3, 5-12). 
Regarding claim 8: Krueger discloses a connector coupled between the load link and the push link and that the connector includes the slot and the load link includes the attachment guide (Figs. 3, 5-12). 
Regarding claim 9: Krueger discloses that the attachment guide is on the load link and the slot is on the push link (Figs. 3, 5-12). 
Regarding claim 10: Krueger discloses that advancing the actuator in the second direction elongates a total length of the gripper and advancing the actuator in the first direction compresses the total length of the load link and the push link (Figs. 3, 5-12). 

Regarding claim 12: Krueger discloses that in the collapsed state, the gripper assembly is entirely positioned within the elongate body (Fig. 1). 
Regarding claim 15: Krueger discloses that for a first expansion range movement of the push link upon the expansion surface in the first direction expands the gripper assembly and for a second expansion range movement of the push link pushing against the second end of the load link in the first direction expands the gripper assembly (Figs. 3, 5-12). 
Regarding claim 16: Krueger discloses that a maximum angle of the load link with respect to the elongate body does not exceed 80 degrees (Figs. 3, 5-12). 
Regarding claim 17: Krueger discloses that the elongate body is a tubular body. (Fig. 1). 
Regarding claim 18: Krueger discloses that advancing the actuator in the second direction from the expanded state moves the push link down the ramp along the expansion surface (Figs. 3, 5-12).  
Regarding claim 19: Krueger discloses that the second end of the push link includes a roller configured to engage the expansion surface (Figs. 3, [0047]). 
Claims 2, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 20130113227).
Regarding claim 2: Mitchell discloses a wellbore tractor including a single-sided gripper (Fig. 1; abstr.; [0034], [0039]). Mitchell discloses an elongate body, a hydraulic actuator 22, 222 positioned within the elongate body, the actuator movable in first and 
Regarding claim 7: Mitchell discloses that a surface on the second end of the push link engages with the expansion surface of the ramp (Fig. 3; [0035]). 
Regarding claim 13: Mitchell discloses that the push link is a first push link and further comprising a second push link, a first end of the second push link coupled with the actuator, and a second end of the second push link pivotably coupled with a connector including the slot (Fig. 3; [0039]). 
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 2-19 are rejected on the ground of nonstatutory double patenting over claims 18-21 of US Pat. No. 9488020, claims 8-13 of US Pat. No. 10156107, and claims 1-10 of US Pat. No. 10934793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-19, of the instant invention, are fully disclosed by claims 18-21 of US Pat. No. 9488020, claims 8-13 of US Pat. No. 10156107, and claims 1-10 of US Pat. No. 10934793.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/22/2022